DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2011 has been entered.
 
Response to Amendment
The Amendment filed 02/05/2021 has been entered.  Claims 1-8 are pending in the application.  Claims 9-13 are cancelled.

Election/Restrictions
Claim 7, which was withdrawn in the previous office action for being amended to read on a non-elected species, is now amended to read on the elected species, Species I.  As such, Claim 7 will be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su (U.S. Patent 6,904,960), in view of Watanabe (U.S. Patent 7,872,381).
Su teaches a dual-impeller driving device (10), comprising: a double-sided circuit board (as shown in Figure 4 below) having a first active surface and a second active surface (the opposing horizontal surfaces, as shown in Figure 4), wherein the first active surface and the second active surface are opposed to each other (as shown in Figure 4); a first stator (25) located beside (as shown in Figure 4) the first active surface, and the first active surface (as shown in Figure 4 below) directly facing (as shown in Figure 4; see end of paragraph for clarification) the first stator (25); a first magnetic element (26) located near and arranged around (as shown in Figure 4) the first stator (25); a first impeller (213; see Figure 4 below) combined with (as shown in Figure 4) the first magnetic element (26); a second stator (25’) located beside (as shown in Figure 4) the second active surface, and the second active surface (as shown in Figure 4; see end of paragraph for clarification) directly facing (as shown in Figure 4) the second stator (25’); a second magnetic element (26’) located near (as shown in Figure 4) the second stator (25’); a second impeller (213’; see Figure 4 below) combined with (as shown in Figure 4) the second magnetic element (26’); and a shaft (see Figure 4 below) penetrated through (as shown in Figure 4) the double-sided circuit board (see Figure 4 below), wherein the first impeller (213) and the second impeller (213’) are rotated about (via bearings 22/22’) the shaft (as shown in Figure 4).  Although Applicant contends the phrase “directly facing” is intended to mean “there is substantially no other solid element between” the two surfaces, this is not how Examiner interprets the phrase.  Examiner interprets the phrase as simply providing direction.  Since a direction which is normal from the face of the first active surface intersects with the first stator, one of ordinary skill in the art would recognize the first active surface and the first stator directly face each other.  Likewise, since a direction which is normal from the face of the second active 

    PNG
    media_image1.png
    599
    609
    media_image1.png
    Greyscale

Su Figure 4, Modified by Examiner

Although the circuit board, as shown in Figure 4 below, is not explicitly described as a circuit board by Su, it most likely is a circuit board.  Since this is not clear, Watanabe will be used below to explicitly teach a circuit board by the prior art.  Watanabe describes a multi-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a circuit board, as taught by Watanabe, in the dual-impeller device, as taught by Su, to control the motors.
As to Claim 3, Su, as modified, teaches all the limitations of Claim 1, and continues to teach a rotation of the first impeller (Su 213) and a rotation of the second impeller (Su 213’) are independent from each other (via bearings 22/22’) .
As to Claim 4, Su, as modified, teaches all the limitations of Claim 1, and continues to teach the dual-impeller driving device further comprises a casing (Su 1), and the double-sided circuit board (Watanabe 41), the first stator (Su 25) and the second stator (Su 25’) are enclosed by (as shown in Figure 4) the casing (Su 1).
As to Claim 5, Su, as modified, teaches all the limitations of Claim 1, and continues to teach the dual-impeller driving device further comprises a casing (Su 1), wherein the double-sided circuit board (Watanabe 41), the first stator (Su 25), the second stator (Su 25’) and a portion of the shaft (as shown in Su Figure 4 above) are enclosed by (as shown in Su Figure 4) the casing (Su 1), and at least an end of the shaft (as shown in Su Figure 4 above) is exposed outside (see Su Figure 3 below) the casing (Su 1).

    PNG
    media_image2.png
    639
    632
    media_image2.png
    Greyscale

Su Figure 3, Modified by Examiner

As to Claim 6, Su, as modified, teaches all the limitations of Claim 1, and continues to teach the dual-impeller driving device (Su 10) further comprises a casing (Su 1), and a rotatable space (within Su 1, above Su 121) of the first impeller (Su 213) and a rotatable space (within Su 
As to Claim 7, Su, as modified, teaches all the limitations of Claim 1, and continues to teach the first stator (25) and the first magnetic element (26) are coaxial with each other (as shown in Figure 4) with respect to the shaft (as shown in Figure 4 in the Claim 1 rejection above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Watanabe, further in view of Beihoff (U.S. Patent 7,212,407).
As to Claim 2, Su, as modified, teaches all the limitations of Claim 1, but does not teach the first active surface of the double-sided circuit board, the first stator and the first magnetic element interact with each other to drive a rotation of the first impeller, and the second active surface of the double-sided circuit board, the second stator and the second magnetic element interact with each other to drive a rotation of the second impeller.
Beihoff describes a means to power multiple motors/stators (Column 1, Lines 46-49), and teaches the use of a double-sided circuit board (Column 11, Lines 45-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a double-sided circuit board, as taught by Beihoff, to replace the two circuit boards, as taught by Su, as modified, to reduce space and manufacturing costs.
Additionally, the use of a double-sided circuit board would have been an obvious matter of design choice, since applicant has not disclosed that a double-sided circuit board, as opposed to two separate circuit boards, solves any stated problem or is for any particular purpose.  It also appears the invention would perform equally well with two separate circuit boards.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su, further in view of Watanabe, further in view of Wu (U.S. Patent 8,550,795), as evidenced by nidec.com (see previously attached Inner Rotor Type _ Nidec Corporation pdf from nidec.com/en/technology/motor/glossary/000/0105/).
As to Claim 8, Su, as modified, teaches all the limitations of Claim 1, and continues to teach the second stator (Su 25’) and the second magnetic element (Su 26’) are coaxial with each other (as shown in Su Figure 4) with respect to the shaft (as shown in Su Figure 4 above).
Su, as modified, does not teach the second stator is arranged around the second magnetic element.  As a reminder, a portion of this limitation was not examined, since it was not part of the elected species.  See the Elections/Restrictions section from 06/30/2020 non-final rejection.
Wu describes a multi-impeller device (Figure 4), and teaches the second stator (22) and the second stator (22) is arranged around the second magnetic element (232).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to arrange the motor, as taught by Su, as modified, in a manner, as taught by Wu, since internal rotor type motors have high heat dissipation efficiency and a small moment of inertia of the rotating shaft (nidec.com).

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Regarding the 103 rejections for Claim 1, Applicant argues the two circuit board active faces do not “directly face” the respective stators.  To argue this, Applicant states “directly facing” with regards to two elements, A and B, “that ‘element A directly facing element B’ recited in the amended claim 1 means there is substantially no other solid element between A and B. In other words, if there is a camera installed on element A, it can directly see element B without 
First, Applicant has no support for this definition in the originally filed application.  The terms “direct” or “directly” are only used once --Paragraph 0002-- in the instant application.  That one use refers to how communication pipes are connected to each other, with no mention on how particular surfaces face each other.
Second, Examiner contends one of ordinary skill in the art would interpret the phrase as merely a direction.  In this case, one of ordinary skill in the art may even interpret the phrase as a specific direction where the direction is normal to the defined surface.  However, that would even be considered a narrow interpretation of the phrase.  Regardless, even if one of ordinary skill in the art use such a narrow definition of the phrase, Su still teaches the limitations, as explained in the Claim 1 rejection above.
Third, since Applicant does not have support for the phrase definition, and the phrase definition is used to exclude other elements or structure, an application of that definition to the phrase would be considered new matter for being a negative limitation without support.
Considering the above reasons for not interpreting the phrase as defined by Applicant, the Claim 1 rejection is maintained.

Regarding the 103 rejections for Claim 2, Applicant argues it would not be obvious to use the teachings of Beihoff to modify Su, as modified.  Applicant supports this argument by stating the combination of Su, as modified, with Beihoff would render Su “unsuitable for its intended purpose”, arguing, “if the two impellers 213 and 213' of Su are modified to be driven by the same double-sided drive circuit board, it will inevitably affect the structure of the central shaft and the guiding blade 121 of Su, and then affect the gas fluidity and structural stability”.  Examiner disagrees with this assessment.  The modification of Su, as modified, with the teachings of Beihoff, only requires the use of replacing one of the Su circuit boards with a 
All rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746